DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5 are allowed.
The closest reference is Sugawara  (US Pat. 5,347,362) which discloses a semiconductor manufacturing inspection system, comprising: an illumination unit (60) including a plurality of LED chips (62 of figure 4) to emit light beams to a plurality of wire loops (5) connected to surfaces of semiconductor elements (1), the wire loops (5); a camera (41) to capture images of the wire loops (5) above the wire loops (5), while moving in a direction parallel to the surfaces of the semiconductor elements (1) (i.e., using x-y table 22) (column 3, lines 51-54); and an image processor (90 of figure 6) to recognize an imaging region (5A) of each of the wire loops (5) from the images captured by the camera (41), based on a luminance value of a corresponding one of the images and to measure a height of each of the wire loops (5) based on the imaging region of the wire loop in the images, wherein the LED chips (62) emit the light beams to the separate wire loops (5) (column 10, lines 3-63). However, Sugawara fails to teach that the LED chips emit the light beams to the separate wire loops, and the light beams emitted from two of the LED chips to adjacent two of the wire loops differ in luminance.
4. The following is an examiner's statement of reasons for allowance:

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the LED chips emit the light beams to the separate wire loops, and the light beams emitted from two of the LED chips to adjacent two of the wire loops differ in luminance”, in combination with the rest of the limitations of claim 1.
	Claims 2-5 are dependent on claim 1; therefore, they are allowed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            December 7, 2021